— Judgment unanimously modified, on the law and facts, in accordance with memorandum and, as modified, affirmed, with costs to claimant. Memorandum: On the ground of inadequacy of award claimant appeals from a judgment of the Court of Claims in the amount of $98,040 for damages resulting from the partial permanent *1072appropriation of its property. The judgment should be increased to $119,000 to reflect the value of the improvements on the subject premises, a drive-in theater, based upon reconstruction costs less depreciation as of the appropriation date. Neither party contests the before and after value assigned to the land. The increase in construction costs demonstrated in the record, occurring between the contract date for the sale of the theater to complainant (September 30, 1965) and the appropriation date in March, 1969, supports the finding of the enhancement in the value of the improvements over that found by the trial court. (Appeal from judgment of Court of Claims in claim for damages for permanent appropriation.) Present — Marsh, P. J., Simons, Mahoney, Goldman and Del Vecchio, JJ.